            Case 5:21-cv-00037-WB Document 8 Filed 02/23/21 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAHMAES ZAIRE DATES,                          :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 21-CV-37
                                              :
CITY OF EASTON                                :
POLICE DEPARTMENT, et al.,                    :
     Defendants.                              :

                                  MEMORANDUM OPINION

       Plaintiff Jahmaes Zaire Dates, a prisoner currently incarcerated at SCI-Benner Township,

filed this civil action alleging a violation of his civil rights. Named as Defendants are the City of

Easton Police Department and Police Officer Justin Winters. Dates has also sought leave to

proceed in forma pauperis. For the following reasons, the Court will grant the application to

proceed in forma pauperis and dismiss Dates’ Complaint in part with prejudice and in part

without prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Dates

will be granted leave to file an Amended Complaint.

I.     FACTUAL ALLEGATIONS1

       A review of the public dockets reveals that Dates was arrested on August 3, 2018 in

Easton, Pennsylvania by Defendant Winters. See Commonwealth v. Dates, CP-48-CR-0003581-

2018 (C.P. Northampton). Dates pleaded guilty to a charge of possession of a firearm as a

prohibited person in violation of 18 Pa. Cons. Stat. § 6105(a)(1). On July 24, 2019, he was

sentenced to a minimum of 54 months to a maximum of 108 months imprisonment. Id. at 5.



1
  The following allegations are taken from Dates’ Complaint and public dockets, of which the
Court may take judicial notice. See Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir.
2006).
           Case 5:21-cv-00037-WB Document 8 Filed 02/23/21 Page 2 of 7




Dates filed a petition pursuant to Pennsylvania’s Post-Conviction Relief Act which was denied;

he has an appeal currently pending in the Superior Court of Pennsylvania. Id. at 12-15.

       The allegations in Dates’ Complaint are quite brief. He contends that while he “was

lying unconscious in an alleyway Officer Justin Winters unlawfully searched and seized” him

and “was deliberately indifferent to a medical emergency.” Dates also claims that Defendant

Winters “failed to seek medical assistance which was desperately needed.” Dates seeks damages

for “lost time” and punitive damages in the amount of $1.2 million.

II.    STANDARD OF REVIEW

       Dates leave to proceed in forma pauperis shall be granted because it appears that he is

incapable of paying the fees to commence this civil action.2 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires dismissal of the Complaint if it fails to state a claim.

Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires a determination of

whether the complaint contains “sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face,’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Conclusory allegations do not suffice. Id. As

Dates is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655

F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       The vehicle by which federal constitutional claims may be brought in federal court is




2
 However, as Dates is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                  2
            Case 5:21-cv-00037-WB Document 8 Filed 02/23/21 Page 3 of 7




Section 1983 of Title 42 of the United States Code, which provides in part:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       A.        Dates’ Complaint Fails to State a Claim

       Dates’ pleading in its current form is conclusory and falls short of providing sufficient

factual allegations to state plausible claims. He asserts that Defendant Winters “unlawfully

searched and seized” him. The Fourth Amendment guarantees “[t]he right of the people to be

secure in their persons, houses, papers, and effects, against unreasonable searches and seizures.”

U.S. Const. amend. IV. However, Dates does not provide any specific facts to support his

conclusory assertion that Defendant Winters “unlawfully searched and seized him.” Even

construing the allegations in the Complaint liberally, the circumstances of Dates’ arrest are

unclear. Absent any factual allegations explaining why the search and seizure was unlawful, the

Complaint cannot support a plausible Fourth Amendment Claim. See Iqbal, 556 U.S. at 678.

       Dates also alleges that Defendant Winters “was deliberately indifferent to a medical

emergency” and “failed to seek medical assistance which was desperately needed.” Although

Dates is currently a convicted prisoner, it appears he was a pretrial detainee at the time of the

events in question. Claims of inadequate medical care by pretrial detainees are evaluated “under

the Due Process Clause of the Fourteenth Amendment, which prohibits the defendants from

                                                  3
           Case 5:21-cv-00037-WB Document 8 Filed 02/23/21 Page 4 of 7




undertaking acts that amount to punishment.” Thrower v. Alvies, 425 F. App’x 102, 104 (3d Cir.

2011) (citing Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005)). Because “the Fourteenth

Amendment affords pretrial detainees protections ‘at least as great as the Eighth Amendment

protections available to a convicted prisoner,’” pretrial detainees’ claims of inadequate medical

care are evaluated pursuant to the standard governing such claims under the Eighth Amendment.

Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 581-82 (3d Cir. 2003) (quoting City of

Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)); Parkell v. Morgan, 682 F. App’x 155,

159-60 (3d Cir. 2017) (per curiam) (pretrial detainee’s claims of inadequate medical care under

the Fourteenth Amendment are analyzed under the standard for similar claims under the Eighth

Amendment).

       The Eighth Amendment prohibits deliberate indifference to pretrial detainees’ serious

medical needs. Natale, 318 F.3d at 582 (citing Estelle v. Gamble, 429 U.S. 97, 103-04 (1976)).

“To demonstrate deliberate indifference to medical needs, a plaintiff must show (i) a serious

medical need, (ii) acts or omissions by law enforcement officials that indicate deliberate

indifference to that need, and (iii) a causal connection between the indifference and the

plaintiff’s injury.” Smith v. Gransden, 553 F. App’x 173, 177 (3d Cir. 2014) (internal citations

and quotations omitted). “Deliberate indifference is a ‘subjective standard of liability consistent

with recklessness as that term is defined in criminal law.’” Id. (quoting Natale, 318 F.3d at 582).

“Deliberate indifference exists where there is ‘objective evidence that [a] plaintiff had serious

need for medical care’ and the need was ignored or delayed for non-medical reasons.” Id.

(alteration in original) (quoting Natale, 318 F.3d at 582). With respect to an arrestee, “a police

officer [must] . . . provide medical care to an individual who was injured during the course of an

arrest when the need is so obvious that a reasonably trained officer would recognize the necessity



                                                 4
            Case 5:21-cv-00037-WB Document 8 Filed 02/23/21 Page 5 of 7




for attention.” Klein v. Madison, 374 F. Supp.3d 389, 423 (E.D. Pa. 2019) (alteration in original)

(quoting Bornstad ex rel. Estate of Bornstad v. Honey Brook Twp., 2005 WL 2212359, at *19

(E.D. Pa. Sept. 9, 2005)). Moreover, a serious medical need exists where “failure to treat can be

expected to lead to substantial and unnecessary suffering.” Colburn v. Upper Darby Twp., 946

F.2d 1017, 1023 (3d Cir. 1991). Here, because Dates’ Complaint does not provide any factual

allegations pertaining to the nature of the alleged medical need or the purported deliberate

indifference, it does not support a plausible Fourteenth Amendment claim under the Iqbal

pleading standard.

       While Dates has failed to state a plausible claim at this time, it is not outside the bounds

of possibility that Dates, if granted the opportunity, could allege sufficient facts to plausibly state

a claim for relief. Accordingly, Dates’ claims will be dismissed without prejudice, and Dates

will be granted leave to file an Amended Complaint within thirty (30) days if he wishes to

proceed with the case. In so doing, however, Dates should be mindful that his Complaint is

deficient for other reasons as well as discussed below.3

       B.      Official Capacity Claims

       Dates has sued Defendant Winters in his individual and official capacities. Claims

against police officers named in their official capacity are indistinguishable from claims against

the municipality that employs them. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985)



3
  It should be noted that the Pennsylvania statute of limitations applicable to Section 1983 claims
is two years. See 42 Pa. Cons. Stat. § 5524; see also Wallace v. Kato, 549 U.S. 384, 387 (2007);
Wisniewski v. Fisher, 857 F.3d 152, 157-58 (3d Cir. 2017). A cause of action brought pursuant
to Section 1983 “accrues when the plaintiff knew or should have known of the injury upon which
his action is based.” Wisniewski, 857 F.3d at 158 (alteration omitted). The date upon which the
statute of limitations begins to run varies, however, depending on the type of claim a plaintiff
presents. Because Dates’ Complaint fails to include sufficient factual allegations, the accrual
dates are unclear. If Dates elects to file an Amended Complaint, he should be mindful of this
issue.
                                                   5
            Case 5:21-cv-00037-WB Document 8 Filed 02/23/21 Page 6 of 7




(“Official-capacity suits . . . ‘generally represent only another way of pleading an action against

an entity of which an officer is an agent.’” (quoting Monell v. N.Y.C. Dep’t of Soc. Servs., 436

U.S. 658, 690, n. 55 (1978))). “[A]n official-capacity suit is, in all respects other than name, to

be treated as a suit against the entity.” Id. To assert a plausible official capacity claim, therefore,

a plaintiff must allege that the municipality had a policy or custom that caused the alleged

constitutional violation. See Monell, 436 U.S. at 694; Natale, 318 F.3d at 583-84. The plaintiff

“must identify [the] custom or policy, and specify what exactly that custom or policy was” to

satisfy the pleading standard. McTernan v. City of York, 564 F.3d 636, 658 (3d Cir. 2009). As

Dates has failed to make any custom or policy allegation to support a claim against Defendant

Winters in his official capacity, these claims must also be dismissed as not plausible. Dates will

be permitted to amend these claims as well.

       C.      Claims Against Defendant City of Easton Police Department

       Dates cannot state claims against the City of Easton Police Department. Following the

Supreme Court’s decision in Monell, 436 U.S. at 694, courts have concluded that a police

department is a sub-unit of the local government and, as such, is merely a vehicle through which

the municipality fulfills its policing functions. See, e.g., Johnson v. City of Erie, Pa., 834 F.

Supp. 873, 878-79 (W.D. Pa. 1993). Thus, while a municipality may be liable under Section

1983, a police department, as a mere sub-unit of the municipality, may not. Id.; Martin v. Red

Lion Police Dep’t, 146 F. App’x 558, 562 n.3 (3d Cir. 2005) (per curiam) (stating that police

department is not a proper defendant in a Section 1983 action because it is a sub-division of its

municipality); Bonenberger v. Plymouth Twp., 132 F.3d 20, 25 n.4 (3d Cir. 1997) (“As in past

cases, we treat the municipality and its police department as a single entity for purposes of

section 1983 liability.”); Hadesty v. Rush Twp. Police Dep’t, 2016 WL 1039063, at *9 n.4 (M.D.



                                                  6
           Case 5:21-cv-00037-WB Document 8 Filed 02/23/21 Page 7 of 7




Pa. Mar. 15, 2016) (“A municipal police department cannot be sued separately from the

municipality of which it is a part because it is not a separate independent entity.”). Therefore,

the City of Easton Police Department is not a proper defendant in this case under Section 1983

and any claims against it shall be dismissed with prejudice.

An appropriate order follows.


February 23, 2021                             BY THE COURT:



                                              /s/Wendy Beetlestone, J.

                                              _________________________________________
                                              WENDY BEETLESTONE, J.




                                                 7
